167 S.E.2d 486 (1969)
4 N.C. App. 652
ALBEMARLE EDUCATIONAL FOUNDATION, INC.
v.
A. B. BASNIGHT.
No. 691DC202.
Court of Appeals of North Carolina.
May 28, 1969.
*487 E. Ray Etheridge, Elizabeth City, for plaintiff appellant.
John T. Chaffin, Elizabeth City, for defendant appellee.
BRITT, Judge.
The question presented is whether plaintiff's evidence, taken in the light most favorable to it, presents facts sufficient to justify a jury in finding that the parties had created a binding contract.
Defendant does not contest the existence of an offer. It is established law that an acceptance, unless otherwise specified, may be communicated by any means sufficient to manifest assent. 1 Corbin on Contracts, 1963 Ed., § 67, p. 275; American Law Institute, Restatement of Contracts, §§ *488 61, 64, pp. 67, 70. On this basis, the letter of 17 August 1967 could be found to constitute an acceptance of the offer made by the application.
Defendant insists that the purported contract relied on by plaintiff was not supported by sufficient consideration. In Carolina Helicopter Corp. v. Cutter Realty Co., 263 N.C. 139, 139 S.E.2d 362 we find the following: "* * * `It may be stated as a general rule that "consideration" in the sense the term is used in legal parlance, as affecting the enforceability of simple contracts, consists of some benefit or advantage to the promisor, or some loss or detriment to the promisee. Exum v. Lynch, 188 N.C. 392, 125 S.E. 15; Cherokee County v. Meroney, 173 N.C. 653, 92 S.E. 616; Leaksville-Spray Institute v. Mebane, 165 N.C. 644, 81 S.E. 1020; Findly v. Ray, 50 N.C. 125. It has been held that "there is a consideration if the promisee, in return for the promise, does anything legal which he is not bound to do, or refrains from doing anything which he has a right to do, whether there is any actual loss or detriment to him or actual benefit to the promisor or not." 17 C.J.S. 426. Spencer v. Bynum, 169 N.C. 119, 85 S.E. 216; Basketeria Stores v. [Public] Indemnity Co., 204 N.C. 537, 168 S.E. 822; Grubb v. [Ford] Motor Co., 209 N.C. 88, 182 S.E. 730.' Stonestreet v. [Southern] Oil Co., 226 N.C. 261, 37 S.E. 2d 676; Bank [of Lewiston] v. Harrington, 205 N.C. 244, 170 S.E. 916."
In the present case, plaintiff offered evidence of the purchase of textbooks and hiring of teachers based upon the expectation of receipt of the tuition from defendant. This could be found sufficient to indicate an increase in the plaintiff's expenses as a result of defendant's actions.
Nothing appears from the plaintiff's evidence to indicate that the defendant's daughter acted for anyone but herself in her actions in June 1967. Moreover, it is not clear that the plaintiff was put on notice by the daughter's telephone call that it should not expect to receive the tuition, since the application had specifically provided that it could not be withdrawn or cancelled after submission.
Considering the evidence in the light most favorable to the plaintiff, we conclude that the plaintiff offered evidence sufficient, if believed, to entitle it to relief. Therefore, the motion for nonsuit should have been overruled.
Reversed.
MALLARD, C. J., and PARKER, J., concur.